                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 1 of 14



                                                                 1   Patricia Lee Refo (#017032)
                                                                     Patrick A. Tighe (#033885)
                                                                 2   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 3   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 4   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 5   E-Mail: prefo@swlaw.com
                                                                              ptighe@swlaw.com
                                                                 6
                                                                     Matthew Borden, Esq. (pro hac vice)
                                                                 7   Tracy O. Zinsou, Esq. (pro hac vice)
                                                                     BRAUNHAGEY & BORDEN LLP
                                                                 8   351 California Street, 10th Floor
                                                                     San Francisco, CA 94104
                                                                 9   Telephone: (415) 599-0210
                                                                     Facsimile: (415) 599-0210
                                                                10   E-Mail: borden@braunhagey.com
                                                                             zinsou@braunhagey.com
                                                                11
                                                                     Attorneys for Petitioner BA Sports Nutrition, LLC
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                         IN THE UNITED STATES DISTRICT COURT
                             LAW OFFICES

                              602.382.6000




                                                                14                               FOR THE DISTRICT OF ARIZONA
                                   L.L.P.




                                                                15
                                                                     BA SPORTS NUTRITION, LLC,
                                                                16                                                  Misc. Case No: 2:21-mc-00001-GMS
                                                                                        Petitioner,
                                                                17                                                  Arising from Civil Action No. 3:20-cv-
                                                                                v.                                  00633-SI, pending in the United States
                                                                18                                                  District Court for the Northern District
                                                                     TOP CLASS ACTIONS, LLC,                        of California
                                                                19
                                                                                        Respondent.                 PETITIONER’S REPLY IN
                                                                20                                                  SUPPORT OF RULE 45 MOTION
                                                                                                                    TO COMPEL COMPLIANCE WITH
                                                                21                                                  SUBPOENA
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                     4844-5615-2796.1
                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 2 of 14



                                                                 1              In its Opposition, Top Class Actions (“TCA”) does not extenuate its refusal to
                                                                 2   produce documents and only provides further proof that it should be compelled to turn over
                                                                 3   the evidence it is improperly withholding. TCA runs a website that has fomented thousands
                                                                 4   of class actions in federal courts across the country, including the underlying action in
                                                                 5   California against BodyArmor. By virtue of collecting and tracking data from purported
                                                                 6   class members about their experiences with BA Sports Nutrition, LLC (“BodyArmor”),
                                                                 7   TCA is a repository of key information about the claims in the underlying case, i.e., whether
                                                                 8   everyone in the putative class was uniformly misled by the term “superior hydration,”
                                                                 9   fooled into believing that sports drinks have fruit in them, and misled by the sugar content
                                                                10   of the product, even though it is disclosed in the Nutrition Facts as required by the FDA.
                                                                11   Basic fairness dictates that TCA should have to produce such information to the party forced
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   to defend the lawsuit TCA helped instigate.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13              TCA seeks to avoid waiver by claiming that it thought that the Court in California
                             LAW OFFICES

                              602.382.6000




                                                                14   quashed the Subpoena issued by this Court. (Doc. 4 at 6.) But it offers no explanation of
                                   L.L.P.




                                                                15   how it could have thought that when (a) the Order TCA supposedly relied on issued before
                                                                16   the instant subpoena even existed, (b) the Order TCA supposedly relied on expressly stated
                                                                17   that BodyArmor needed to seek documents from third parties, such as TCA, to get the
                                                                18   information it needed, (c) TCA never moved to quash any subpoena, and (d) only this Court,
                                                                19   where compliance is required, can quash the Subpoena. TCA has failed to prove that
                                                                20   “unusual circumstances” relieved it of its obligation to timely respond to the Subpoena. The
                                                                21   Court, therefore, need not consider any of TCA’s objections, and TCA should be ordered
                                                                22   to fully and immediately comply with the Subpoena.
                                                                23              In any event, the remainder of the Opposition is equally meritless. TCA devotes 10
                                                                24   pages to arguing that the public’s responses to solicitations that TCA posted on its public
                                                                25   website are somehow privileged. But after filing its Opposition, TCA reversed field and
                                                                26   produced over 2,000 customer responses. (Exhibit 10.) TCA did not explain whether its
                                                                27   production comprised all customer responses or all documents responsive to Request No.
                                                                28   1. TCA should thus be ordered to produce all documents responsive to this request.


                                                                                                                  -1-
                                                                     4844-5615-2796.1
                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 3 of 14



                                                                 1              At present, the categories of documents that TCA is still withholding are, at a
                                                                 2   minimum: (a) metrics, tracking data and assessments by TCA related to the solicitation in
                                                                 3   the BodyArmor lawsuit (Requests 5-8); (b) documents related to solicitations by plaintiffs’
                                                                 4   lawyers through TCA in other class actions (Request 3); and (c) documents related to TCA’s
                                                                 5   agreements with plaintiffs’ lawyers, fees charged, and money paid by the lawyers to TCA
                                                                 6   (Requests 4, 9-10). 1 TCA’s remaining argument for not producing such materials is that
                                                                 7   BodyArmor’s document requests are overbroad or irrelevant, without really explaining
                                                                 8   why. (Doc. 4 at 5, 14-25.) These arguments make no more sense than the “privilege”
                                                                 9   arguments that TCA once urged the Court to adopt.
                                                                10              First, the data TCA keeps on the putative class members is relevant to their
                                                                11   heterogeneity. Second, the materials related to repeat solicitations by plaintiffs’ lawyers go
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   to the adequacy of such lawyers under Rule 23(a)(4). TCA admits that Bodner v. Oreck
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Direct, LLC, No. C 06-4756 MHP, 2007 WL 1223777 (N.D. Cal. Apr. 25, 2007), held that
                             LAW OFFICES

                              602.382.6000




                                                                14   “class certification may be denied where plaintiffs’ lawyer, rather than plaintiff, is the
                                   L.L.P.




                                                                15   ‘driving force’ behind the litigation.” (Doc. 4 at 16.) But the fact that the plaintiff’s lawyers
                                                                16   had repeatedly engaged in this “‘cart before the horse’ approach to litigation” is precisely
                                                                17   why the Court in Bodner denied class certification under Rule 23(a)(4). 2007 WL 1223777
                                                                18   at *2-3. BodyArmor will similarly show that just like in Bodner, plaintiffs’ lawyers
                                                                19   repeatedly devised lawsuits then “went in search of a plaintiff” aided by TCA. Id. at *3.
                                                                20              Third, the agreements and money exchanged between TCA and plaintiffs’ lawyers
                                                                21   (in other words, how much they are paying for clients) are similarly relevant to adequacy.
                                                                22   They are also relevant to, at least, the existence and nature of the “agency” relationship
                                                                23   which TCA claims exists and whether plaintiffs’ lawyers have conflicts with the class
                                                                24   relevant to adequacy through their relationship with TCA.
                                                                25              For all these reasons, the Court should grant BodyArmor’s motion and order TCA
                                                                26   to fully and completely respond to BodyArmor’s Subpoena.
                                                                27   1
                                                                      TCA has produced some documents responsive to Requests 1-2 and 11-13. It is not clear,
                                                                28   however, whether TCA is still withholding additional responsive documents based on its
                                                                     untimely objections.

                                                                                                                  -2-
                                                                     4844-5615-2796.1
                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 4 of 14



                                                                 1                                           ARGUMENT
                                                                 2   I.         TCA FAILS TO PROVE THAT “UNUSUAL CIRCUMSTANCES” EXIST
                                                                 3              TCA does not address or distinguish the cases cited in BodyArmor’s Motion at 7-8,

                                                                 4   all of which apply the automatic waiver provision in Rule 45 to circumstances

                                                                 5   indistinguishable from those here. Nor does TCA meaningfully defend the position that it

                                                                 6   took during the meet-and-confer process, i.e., that it had “mistakenly” believed that the

                                                                 7   Subpoena was quashed. Instead, TCA makes three equally unavailing arguments, as to why

                                                                 8   it believes that it has carried its burden of proving that “unusual circumstances” exist: (a)

                                                                 9   the subpoena is overbroad (b) TCA is the agent of Plaintiffs’ lawyers and (c) TCA acted in

                                                                10   “good faith.” (Doc. 4 at 5-6.) As discussed in BodyArmor’s Motion and below, these

                                                                11   arguments are unfounded.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12              A.      TCA’s Overbreadth Argument Does Not Prove that Any “Unusual
                                                                                        Circumstances” Exist Here
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                                As detailed in BodyArmor’s Motion at 8-12, TCA’s argument that the subpoena is
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   overbroad does not constitute “unusual circumstances.” (Doc. 4 at 5). TCA cites to only

                                                                16   two non-precedential cases without explanation. (Id.) In both cases, a party to the case

                                                                17   made timely objections to the subpoenas, though the third-party subpoena recipient itself

                                                                18   did not timely object. Moon v. SCP Pool Corp., 232 F.R.D. 633, 636 (C.D. Cal. 2005);

                                                                19   Sanchez Y Martin, S.A. de C.V. v. Dos Amigos, Inc., 2018 WL 2387580, at *4 (S.D. Cal.

                                                                20   May 24, 2018).

                                                                21              Moreover, neither of these cases supports TCA’s assertion that any claim that a

                                                                22   subpoena is overbroad amounts to “unusual circumstances” under Rule 45. To the contrary,

                                                                23   it is common for parties to disagree about the scope of discovery; that is precisely why

                                                                24   timely objections must be made under Rule 45. SCP Pool and Dos Amigos stand for the

                                                                25   proposition that if a subpoena is so grossly overbroad that a Court cannot, in good

                                                                26   conscience, enforce it, “unusual circumstances” might be found. For example, in SCP Pool,

                                                                27   the Court found that the subpoena imposed an undue burden because it sought “information

                                                                28   over a ten year or greater period,” and the documents could “more easily and inexpensively”


                                                                                                                  -3-
                                                                     4844-5615-2796.1
                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 5 of 14



                                                                 1   be obtained from a party. Id. at 637-38. The court also found that the requests were
                                                                 2   overbroad because they sought information about the nonparty’s business relationships with
                                                                 3   other unrelated nonparties. Id.
                                                                 4              Here, the requests to TCA stand in sharp contrast to those in SCP Pool. They cover
                                                                 5   much narrower time periods than ten years. Some requests are limited to a four-year period
                                                                 6   to cover the statute of limitations for the claims in the Underlying Litigation, 2 and others
                                                                 7   are naturally limited in time to solicitations for the Underlying Litigation which was filed
                                                                 8   one year ago. 3 Further, unlike in SCP Pool, BodyArmor has already sought to obtain the
                                                                 9   documents from plaintiffs’ lawyers, but the Court in the Underlying Litigation ordered
                                                                10   BodyArmor to first seek the documents from “sources other than plaintiffs.” (Doc. 1-8 at
                                                                11   3.) Unlike in SCP Pool, TCA does not argue that any of the requests impose an actual
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   burden on TCA or that responsive documents would be too voluminous to produce. Finally,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   unlike the requests in SCP Pool, which sought information from unrelated non-parties, the
                             LAW OFFICES

                              602.382.6000




                                                                14   requests here are limited to the lawyers and putative class in question.
                                   L.L.P.




                                                                15              TCA makes only three one-sentence, conclusory assertions that the Subpoena is
                                                                16   overbroad. (Doc. 4 at 5.) None of these has merit.
                                                                17              First, TCA claims that the Subpoena “seeks documents ‘related to’ solicitations or
                                                                18   advertisements but fails to specify a time period for this request and fails to provide a
                                                                19   specific request for what is actually being requested.” (Id.) The request that TCA appears
                                                                20   to be referencing is simple and, contrary to TCA’s assertions, contains specific examples of
                                                                21   what is being requested: Request No. 1 seeks: “All documents related to soliciting or
                                                                22   advertising for participants or prospective plaintiffs in a lawsuit or potential lawsuit related
                                                                23   to BodyArmor, including without limitation social media postings, “newsletters,” articles,
                                                                24
                                                                     2
                                                                       See, e.g., Request No. 9: “All communications and documents related to any agreements
                                                                25   between you, Kaplan Fox and/or Reese within the last four years.”; Request No. 10: “All
                                                                     communications and documents related to any money paid to you by Kaplan Fox or Reese
                                                                26   within the last four years, including without limitation any advertising fees.” (Doc. 1-4 at
                                                                     11).
                                                                27   3
                                                                       See, e.g., Request No. 4: “All communications and documents related to the fees you
                                                                28   charged related to any solicitations or advertisements regarding Body Armor or this
                                                                     lawsuit.”

                                                                                                                  -4-
                                                                     4844-5615-2796.1
                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 6 of 14



                                                                 1   consumer guides, and emails.” (Doc. 1-4 at 10.) TCA has had no problem interpreting
                                                                 2   this request and has produced the solicitation itself and a handful of documents discussing
                                                                 3   the solicitation.
                                                                 4              Second, TCA asserts that the Subpoena “requests documents and communications
                                                                 5   regarding other lawsuits that are not the subject of the current action pending in California.”
                                                                 6   (Doc. 4 at 5.) While TCA does not expand on this assertion in its section re overbreadth, it
                                                                 7   discusses the issue further in its “relevance” argument, arguing that prior litigations are not
                                                                 8   relevant to the decision on class certification. (Doc. 4 at 16-17). TCA’s argument, however,
                                                                 9   relies on a misreading of Bodner. Bodner involved a denial of class certification where
                                                                10   plaintiff’s lawyer had engaged in wide-scale, seriatim recruitment of plaintiffs both in the
                                                                11   present class action case and in past cases. (See Doc. 1 at 9-10.). TCA’s assertion that
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Bodner only discussed prior litigation of the plaintiff’s lawyer “solely because the prior
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   litigation concerned the same product and same defendant” is wrong. (Doc. 4 at 16.) In
                             LAW OFFICES

                              602.382.6000




                                                                14   fact, Bodner notes that the plaintiff’s lawyer had previously recruited plaintiffs, and this
                                   L.L.P.




                                                                15   weighed heavily in the Court’s decision to deny class certification:
                                                                16                      Furthermore, the Westrup Klick firm has had trouble regarding
                                                                                        its choice of plaintiffs in the past. See Apple Computer, Inc. v.
                                                                17                      Superior Court, 126 Cal.App.4th 1253, 24 Cal.Rptr.3d 818
                                                                                        (2005) (disqualifying the Westrup Klick firm from a class
                                                                18                      action case where it was established that, “from 2003 to 2005,
                                                                                        Westrup Klick and [another firm] had jointly filed 10 class
                                                                19                      actions under [California’s Unfair Competition Law] in which
                                                                                        an attorney from Westrup Klick or a relative of one of the
                                                                20                      attorneys was the named plaintiff”). The latest filing is just one
                                                                                        more example of plaintiff's counsel's improper approach to
                                                                21                      consumer litigation.

                                                                22   Bodner, 2007 WL 1223777, at *2-3. While TCA argues that Bodner has nothing to do with
                                                                23   discovery issues, it has everything to do with why the information BodyArmor seeks is
                                                                24   relevant. Facts surrounding how many times plaintiffs’ lawyers have solicited potential
                                                                25   plaintiffs in this manner and the circumstances under which they have done so are highly
                                                                26   relevant to adequacy as Bodner makes clear. Here, the few emails that TCA produced
                                                                27   reveal that Plaintiffs’ lawyers have solicited plaintiffs in this manner in at least one other
                                                                28   case. (see Doc. 1 at 12.) BodyArmor needs information about that solicitation (and any


                                                                                                                     -5-
                                                                     4844-5615-2796.1
                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 7 of 14



                                                                 1   other class cases for which the lawyers have solicitated plaintiffs through TCA) to properly
                                                                 2   defend itself when plaintiffs seek to certify a class in the Underlying Litigation.
                                                                 3              TCA also contends that requests 4 seeking TCA’s agreements with plaintiffs’ lawyers
                                                                 4   and fee arrangement with those lawyers are not relevant. (Doc. 4 at 17.) These agreements
                                                                 5   and fee arrangements are relevant to how much Plaintiffs’ lawyers are paying for clients,
                                                                 6   which is relevant to adequacy. They are also relevant to, among other things, the existence
                                                                 7   and nature of the “agency” relationship that TCA alleges exists between itself and plaintiffs’
                                                                 8   lawyers, and whether plaintiffs’ lawyers have conflicts with the class through their
                                                                 9   relationship with TCA given the nature of the compensation structure. In its brief, TCA
                                                                10   likens itself to a “litigation funder” (Doc. 4 at 11-12). 5 The Court in California previously
                                                                11   found that agreements with litigation funders are relevant to issues of adequacy and are
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   discoverable. Gbarabe v. Chevron Corp., No. 14-CV-00173-SI, 2016 WL 4154849 (N.D.
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   Cal. Aug. 5, 2016) at *1. The agreement between TCA and plaintiffs’ lawyers is therefore
                             LAW OFFICES

                              602.382.6000




                                                                14   relevant to determining how the solicitation scheme came about and the details of this
                                   L.L.P.




                                                                15   scheme including additional evidence of its impropriety which would directly bear on
                                                                16   adequacy of counsel.
                                                                17              Third, TCA complains that the Subpoena requests “communications and documents
                                                                18   regarding BodyArmor or this lawsuit, including without limitation any publications by
                                                                19   you.” (Doc. 4 at 5.) TCA does not explain why this request 6 is overbroad. The request
                                                                20   seeks documents relating to BodyArmor and the Underlying Litigation that TCA has in its
                                                                21   possession. Presumably these are limited to the solicitation that it posted and that helped to
                                                                22
                                                                     4
                                                                       Request No. 4: “All communications and documents related to the fees you charged
                                                                23   related to any solicitations or advertisements regarding Body Armor or this lawsuit.”;
                                                                     Request No. 9: All communications and documents related to any agreements between you,
                                                                24   Kaplan Fox and/or Reese within the last four years.”; Request No. 10: “All communication
                                                                     and documents related to any money paid to you by Kaplan Fox or Reese within the last
                                                                25   four years, including without limitation any advertising fees.” (Doc. 1-4 at 11.)
                                                                     5
                                                                       TCA has sponsored thousands of putative class actions, including a case against Icelandic
                                                                26   Yogurt for not being from Iceland, Sorta Sweet ice tea for being too sweet, King’s Hawaiian
                                                                     Rolls for not being made in Hawaii, Pantene Shampoo for not being “natural,” and Chobani
                                                                27   vanilla flavored yogurt for not having vanilla beans, to name a few. (Exhibit 11.)
                                                                     6
                                                                28     Request No. 13: All communications and documents regarding BodyArmor or this
                                                                     lawsuit, including without limitation any publications by you. (Doc. 1-4 at 10-12).

                                                                                                                   -6-
                                                                     4844-5615-2796.1
                                                                          Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 8 of 14



                                                                 1   foment this litigation against BodyArmor, but to the extent TCA has generated further
                                                                 2   publications on the lawsuit or discussed matters regarding putative class members that
                                                                 3   would bear on Rule 23 issues of commonality, typicality and predominance of common
                                                                 4   issues among the putative class, BodyArmor is entitled to that information. See Fed. R.
                                                                 5   Civ. Proc. 23(a), (b)(3). The documents TCA is withholding are, therefore, not overly broad
                                                                 6   and are relevant to class certification and issues of adequacy.
                                                                 7              B.      Alleged “Agency” Does Not Create “Unusual Circumstances”
                                                                 8              TCA claims that because it is supposedly Plaintiffs’ lawyers’ “agent” it should be
                                                                 9   excused from failing to timely object. (Doc. 4 at 5-6.) Notwithstanding that TCA has not
                                                                10   shown that it is in fact Plaintiffs’ lawyers’ “agent” (by, for example, producing its
                                                                11   agreement with the lawyers), “agency” is not one of the specifically enumerated “unusual
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   circumstances” considered by courts. See, e.g., Voxpath RS, LLC v. LG Elecs. U.S.A., Inc.,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   No. MC 13-004-TUC-CKJ, 2013 WL 5744045 at *3 (D. Ariz. Oct. 23, 2013). TCA cites
                             LAW OFFICES

                              602.382.6000




                                                                14   no law and provides no legal analysis on this point—because it cannot. (Doc. 4 at 5-6).
                                   L.L.P.




                                                                15   Instead, TCA asks this Court to create a rule that effectively exempts so-called “agents” of
                                                                16   lawyers from complying with the Federal Rules and responding to subpoenas in a timely
                                                                17   manner. Such a rule cannot be justified, and TCA does not attempt to do so.
                                                                18              C.      TCA Did Not Act in Good Faith
                                                                19              TCA’s argument that it acted in “good faith” in responding to the Subpoena is also
                                                                20   meritless. Much like its “agency” argument, TCA fails to cite any authority whatsoever on
                                                                21   this point. (Doc. 4 at 6). TCA also does not attempt to distinguish the case law cited by
                                                                22   BodyArmor or address any of the reasons BodyArmor raises for why TCA’s “error” was
                                                                23   unreasonable. (Doc. 1 at 12-13.)
                                                                24              TCA’s main contention appears to be that BodyArmor is somehow at fault for TCA’s
                                                                25   choice to disregard a lawful subpoena. (Doc. 4 at 6.) BodyArmor never told TCA it was
                                                                26   free to ignore the Subpoena. It did just the opposite by granting TCA an extension of time
                                                                27   to respond. TCA does not disclose who supposedly “informed” TCA that the Subpoena
                                                                28   had been quashed. (Doc. 4 at Ex. C.) Nor does it explain how it in good faith came to believe


                                                                                                                  -7-
                                                                     4844-5615-2796.1
                                                                           Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 9 of 14



                                                                 1   that the Subpoena had been quashed, given that this Court never issued any such order, and
                                                                 2   the order it claims to have relied upon issued before the Subpoena even existed, and
                                                                 3   instructed BodyArmor to seek documents from TCA. (Mot. at 13.) A subpoena is a Court
                                                                 4   Order. As the decisions cited in the moving papers and unaddressed by TCA all hold, a
                                                                 5   recipient ignores a subpoena at its own peril, and waiver is the consequence for
                                                                 6   disobedience. TCA’s cavalier failure to take any steps to assess its obligation to comply
                                                                 7   with a Court Order is its own fault.
                                                                 8              Moreover, TCA’s good faith argument is even less convincing given that it asserted,
                                                                 9   and asked the Court to endorse, meritless privilege objections, which it withdrew after
                                                                10   explaining its unflagging duty to protect the privilege, as discussed further below. (Doc. 4
                                                                11   at 6-15; Ex. 10.) TCA has not acted in good faith and has not met its burden of showing
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   “unusual circumstances.” The Court should, therefore, stop its inquiry here and order full
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   compliance with the Subpoena.
                             LAW OFFICES

                              602.382.6000




                                                                14   II.        TCA’S PRIVILEGE OBJECTIONS LACK MERIT
                                   L.L.P.




                                                                15              Should the Court consider TCA’s objections, TCA has now forfeited its main
                                                                16   privilege argument, and its relevance arguments (as discussed above) do not hold water.
                                                                17              A.      TCA Has Forfeited Any Claim of Attorney-Client Privilege
                                                                18              In its Opposition, TCA argued that users of its website “use forms on the website to
                                                                19   communicate with a lawyer about their potential claim or potential lawsuit” arguing that the
                                                                20   content of these “form submissions” is privileged because TCA is acting as an “agent” of
                                                                21   the lawyers. (Doc. 4 at 6-15.) Since filing its brief on January 28, however, TCA has
                                                                22   abandoned this privilege argument. On January 29, less than 24 hours after filing its brief
                                                                23   and devoting nearly ten pages to arguing that the information was privileged, TCA emailed
                                                                24   BodyArmor stating that it “has decided to go ahead and produce the content of the form
                                                                25   submissions” to BodyArmor. (Ex. 10.) Then, on February 3, TCA produced a spreadsheet
                                                                26   containing the form data submitted by over 2,000 people in response to the solicitation.
                                                                27   (Id.)
                                                                28              TCA’s extraordinary move effectively admits that ten pages of its brief was devoted


                                                                                                                   -8-
                                                                     4844-5615-2796.1
                                                                         Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 10 of 14



                                                                 1   to frivolous arguments. TCA could not have believed that the information was privileged.
                                                                 2   Otherwise this unprompted, wholesale abandonment of its privilege claims—which under
                                                                 3   the Rules of Professional Conduct must be protected at all costs—is inexplicable. Nor could
                                                                 4   it have any colorable basis for making this objection, as shown in its own form, which it
                                                                 5   attached as Exhibit C to its own Opposition:
                                                                 6
                                                                 7
                                                                 8
                                                                 9
                                                                10              Nor is there any merit to TCA’s “agency” theory. TCA makes conclusory allegations
                                                                11   that it is an “agent” of plaintiffs’ lawyers but has not produced its agreement to meet its
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   burden of showing that the purpose of its retention was for the provision of legal advice,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   rather than for a purely marketing purpose (as would seem to be the case based on the vague
                             LAW OFFICES

                              602.382.6000




                                                                14   declaration TCA provided).         See Visa U.S.A., Inc. v. First Data Corp., No. C-02-
                                   L.L.P.




                                                                15   1786JSW(EMC), 2004 WL 1878209, at *7 (N.D. Cal. Aug. 23, 2004) (finding a nominal
                                                                16   third party is only an agent for privilege purposes where engaged for a “legal purpose” and
                                                                17   rejecting claim of privilege where “the engagement letter…makes clear the business
                                                                18   purpose of [the] retention.”).
                                                                19              In sum, TCA’s “privilege” objections were interposed for the wrongful purpose of
                                                                20   obstructing BodyArmor’s access to evidence. Moreover, to the extent that any supposed
                                                                21   privilege existed, TCA’s voluntary production of more than 2,000 communications
                                                                22   constitutes a subject-matter waiver of privilege. Weil v. Inv./Indicators, Research and
                                                                23   Mgmt., Inc., 647 F.2d 18, 24 (9th Cir. 1981) (“voluntary disclosure of the content of a
                                                                24   privileged attorney communication constitutes waiver of the privilege as to all other such
                                                                25   communications on the same subject”); U.S. v. Plache, 913 F.2d 1375, 1380 (9th Cir. 1990)
                                                                26   (disclosure of privileged communication waived privilege “on all other communications on
                                                                27   the same subject”). Such waiver would include TCA’s claim that its own internal metrics
                                                                28


                                                                                                                  -9-
                                                                     4844-5615-2796.1
                                                                         Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 11 of 14



                                                                 1   and tracking about responses made to the solicitation for the lawsuit against BodyArmor7
                                                                 2   are privileged. TCA makes no arguments independent of the ones it asserted regarding the
                                                                 3   TCA admittedly non-privileged form responses. (Doc. 4 at 6-15.) Because TCA’s privilege
                                                                 4   assertions rely on these prior arguments that TCA has now abandoned and that are
                                                                 5   unsupported in any event, as shown above and in BodyArmor’s Motion at 14-16, TCA
                                                                 6   should be ordered to produce these documents.
                                                                 7              B.      TCA’s Work Product Arguments Are Also Meritless
                                                                 8              TCA briefly argues, without citation to any case, that some of its communications
                                                                 9   with plaintiffs’ lawyers reflect the “mental impressions or opinions of the content” of the
                                                                10   lawyers and are thus work product. (Doc. 4 at 15.) This argument fails for many reasons.
                                                                11              First, TCA does not even explain the legal standard for work product, much less
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   make the evidentiary showing necessary to assert this qualified protection. In its Opposition,
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   TCA admits that it communicated with plaintiffs’ lawyers about their marketing strategies.
                             LAW OFFICES

                              602.382.6000




                                                                14   (Doc. 4 at 2; Doc. 4-1 at ¶¶ 4-6.) It is well established that providing marketing advice is
                                   L.L.P.




                                                                15   not protected by the work product privilege. As one Court explained, “‘public relations
                                                                16   advice, even if it bears on anticipated litigation, [generally] falls outside the ambit’ of the
                                                                17   work product doctrine.” Egiazaryan v. Zalmayev, 290 F.R.D. 421, 435 (S.D.N.Y. 2103)
                                                                18   (alterations in original) (quoting Gucci America, Inc. v. Guess?, Inc., 271 F.R.D. 58, 78
                                                                19   (S.D.N.Y.2010) (quoting Calvin Klein Trademark Trust, 198 F.R.D. at 55)). “[T]he work
                                                                20   product doctrine does not extend to public relations activities even if they bear on the
                                                                21   litigation strategy because ‘the purpose of the rule is to provide a zone of privacy for
                                                                22   strategizing about the conduct of litigation itself, not for strategizing about the effects of the
                                                                23   litigation on the client's customers, the media, or on the public generally.’” Id. (quoting
                                                                24   Calvin Klein Trademark Trust, 198 F.R.D. at 55); Anderson v. SeaWorld Parks & Entm't,
                                                                25   7
                                                                       Request No. 5: “All communications and documents related to any metrics or data you
                                                                26   created or maintained related to BodyArmor or this lawsuit, including without limitation
                                                                     how many views any solicitations or advertisements related to BodyArmor or this lawsuit
                                                                27   received, how many responses were made to such solicitations or advertisements,
                                                                     information about individuals who responded to such solicitation or advertisements, and
                                                                28   any other data collection, tracking or analytics you have done regarding BodyArmor or this
                                                                     lawsuit.” (Doc. 1-10 at 6-7.)

                                                                                                                 - 10 -
                                                                     4844-5615-2796.1
                                                                         Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 12 of 14



                                                                 1   Inc., 329 F.R.D. 628, 637, 639 (N.D. Cal. 2019) (work product protection does not attach
                                                                 2   to attorney’s work directing marketing campaign).
                                                                 3              Second, the work product doctrine only applies to parties that anticipate being in
                                                                 4   litigation. U.S. v. Richey, 632 F.3d 559, 567 (9th Cir. 2011). TCA offers no proof that it was
                                                                 5   anticipating being sued or suing anyone. Nor does it claim to be transmitting any legal
                                                                 6   advice. In fact, Exhibit C to the Opposition shows that TCA repeatedly disclaims that the
                                                                 7   work it generates constitutes legal analysis or advice:
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15   The TCA website further states “You should consider all the postings or writings on
                                                                16   TopClassActions.com by staff or others as personal opinion and NOT the advice of a
                                                                17   lawyer.” (Id.) TCA also admits that its writers “can draft the content” of the solicitations
                                                                18   but provides no explanation as to why any drafts created by its own writers or any comments
                                                                19   or assessments 8 by these writers would be work product. (Doc. 4 at 15).
                                                                20               For these reasons, TCA has not carried its burden of proving that these documents
                                                                21   are privileged and should be ordered to produce them. Weil, 647 F.2d at 25 (burden “rests
                                                                22   not with the party contesting the privilege, but with the party asserting it”).
                                                                23                                           CONCLUSION
                                                                24              For the foregoing reasons and those stated in BodyArmor’s Motion, the Court should
                                                                25   order TCA to full comply with the Subpoena.
                                                                26
                                                                27
                                                                     8
                                                                28    Request No. 7: “All communications and documents related to any review or assessment
                                                                     of any solicitation or advertisement related to BodyArmor or this lawsuit.” (Doc. 1-4 at 11)

                                                                                                                  - 11 -
                                                                     4844-5615-2796.1
                                                                         Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 13 of 14



                                                                 1              DATED this 11th day of February, 2021.
                                                                 2                                                       SNELL & WILMER L.L.P.
                                                                 3
                                                                 4                                                  By:/s/ Patrick A. Tighe
                                                                                                                        Patricia Lee Refo
                                                                 5                                                      Patrick A. Tighe
                                                                                                                        One Arizona Center
                                                                 6                                                      400 E. Van Buren, Suite 1900
                                                                                                                        Phoenix, Arizona 85004-2202
                                                                 7                                                      Attorneys for Petitioner BA Sports
                                                                                                                        Nutrition, LLC
                                                                 8
                                                                 9                                                       BRAUNHAGEY & BORDEN LLP.
                                                                10
                                                                11                                                  By:/s/ Tracy O. Zinsou (w/ permission)
                                                                                                                        Matthew Borden, Esq. (pro hac vice)
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12                                                      Tracy O. Zinsou, Esq. (pro hac vice)
                                                                                                                        351 California Street, 10th Floor
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13                                                      San Francisco, CA 94104
                                                                                                                        Attorneys for Petitioner BA Sports
                             LAW OFFICES

                              602.382.6000




                                                                14                                                      Nutrition, LLC
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28


                                                                                                               - 12 -
                                                                     4844-5615-2796.1
                                                                         Case 3:21-mc-80052-SI Document 8 Filed 02/11/21 Page 14 of 14



                                                                 1                                    CERTIFICATE OF SERVICE
                                                                 2              I certify that I electronically transmitted the attached document to the Clerk’s Office

                                                                 3   using the CM/ECF System for filing, and for transmittal of a Notice of Electronic Filing to

                                                                 4   the following CM/ECF Registrants on this 11th day of February, 2021:

                                                                 5   Amy Wilkins Hoffman
                                                                     Laura Martinez
                                                                 6   THE WILKINS LAW FIRM, PLLC
                                                                     3300 N. Central Ave., Ste. 2600
                                                                 7   Phoenix, AZ 85012
                                                                     awilkins@wilkinslaw.net
                                                                 8   lmartinez@wilkinslaw.net
                                                                     Attorneys for Respondent
                                                                 9
                                                                                I certify that I mailed, via U.S. Mail, a copy of the attached document to the following
                                                                10
                                                                     non-registrants on this 11th day of February, 2021:
                                                                11
                                                                     Laurence D. King
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12   Mario M. Choi
                                                                     KAPLAN FOX & KILSHEIMER LLP
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13   1999 Harrison Street, Suite 1560
                                                                     Oakland, CA 94612
                             LAW OFFICES

                              602.382.6000




                                                                14   lking@kaplanfox.com
                                   L.L.P.




                                                                     mchoi@kaplanfox.com
                                                                15
                                                                     Maia C. Kats
                                                                16   KAPLAN FOX & KILSHEIMER LLP
                                                                     6109 32nd Place, Northwest
                                                                17   Washington, DC 20015
                                                                     mkats@kaplanfox.com
                                                                18
                                                                     Donald R. Hall
                                                                19   KAPLAN FOX & KILSHEIMER LLP
                                                                     850 Third Avenue, 14th Floor
                                                                20   New York, NY 10022
                                                                     dhall@kaplanfox.com
                                                                21   Michael R. Reese
                                                                22   REESE LLP
                                                                     100 West 93rd Street, 16th Floor
                                                                23   New York, NY 10025
                                                                     mreese@reesellp.com
                                                                24   George V. Granade
                                                                     REESE LLP
                                                                25   8484 Wilshire Blvd., Suite 515
                                                                     Los Angeles, CA 90211
                                                                26   ggranade@reesellp.com
                                                                     Attorneys for Plaintiffs in the Underlying Civil Action
                                                                27
                                                                28    /s/ Richard A. Schaan

                                                                                                                    - 13 -
                                                                     4844-5615-2796.1
